DETAILED ACTION
	This office action is in response to the amendment filed on June 2, 2021.  In accordance with this amendment, claims 2 and 8 have been amended.  The amendments to the specification / abstract are acknowledged.
Claims 2-21 remain pending, with claim 2 being the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.  Claim 2 is the sole pending independent claim and has been amended into condition for allowance on June 2, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Manes US 2012/0189259 A1; Conner US 2010/0092129 A1) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 2 on June 2, 2021.  Although any one structural feature of claim 2 may be found in the prior art, the overall combination of features, as a whole, is not found reasonably suggested by this prior art.  See amended claim 2 in the context of Applicant’s Fig. 1 and the supporting specification.  For these reasons, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C. 103 for sole pending independent claim 2.  Claims 3-21 are also allowed at least as being in dependent form.


Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-11), filed June 2, 2021, with respect to the claim amendments to independent claim 2, and in view of the prior art rejections mailed on March 2, 2021 (to Manes and Conner), have been fully considered and are persuasive.  Based on the narrowing amendments to claim 2 on June 2, 2021, all prior art rejections have been withdrawn.  Claims 2-21 now serve to create a patentable distinction over the closest prior art of the current record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
June 10, 2021